DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     LENORA ALLEN-JOHNSON,
                           Appellant,

                                    v.

 U.S. BANK NATIONAL ASSOCIATION, successor trustee to Bank of
 America, National Association, successor in interest to LaSalle Bank
National Association, on behalf of the registered holders of Bear Stearns
Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2007-
                                  AQ2,
                                Appellee.

                              No. 4D17-3255

                          [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 2016-CA-015948.

  Lenora Allen-Johnson, Miramar, pro se.

    Teris A. McGovern and Allison Morat of Pearson Bitman LLP, Maitland,
for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.